Title: From Thomas Jefferson to Samuel Henley, 27 November 1785
From: Jefferson, Thomas
To: Henley, Samuel



Dear Sir
Paris Nov. 27. 1785.

I receive this moment your kind letter of the 16th. and a private opportunity to London offering tomorrow morning, I avail myself of it to acknowledge the receipt. Mr. Johnson’s draught of which you advise me shall be punctually honoured. The fears you are so kind as to express on the subject of my family, are but too well founded. The domestic loss I sustained was the only circumstance which could have brought me to Europe. Being here, my stay will perhaps be of some years. I should be very well pleased to visit England, and it is among possible events. In such a case I shall be particularly gratified should circumstances permit me to see you. I should surely endeavor to force them to do it. I mean to assume no merit when I assure you that I considered no man personally as an enemy during the late revolution. I should have little merited the esteem with which you were pleased to honour me had I been capable of that. Nor did I ever apprehend that narrow view of the contest in you. I enquired for you on every occasion, but Mr. Bradford was the first who could give me any certain account of you. I thank you for your kind offers of service. I find it better to get new English books thro’ the booksellers here than to attempt to have them brought from London myself. Literary news however will always be acceptable, as well as news of your family and yourself. As you express a satisfaction at the information I gave you of some occurrences in Virginia I would willingly add to the detail but a bad memory and an incertainty how far you may have been already informed almost deter me. Among the dead, of your acquaintance, I recollect the following. R. C. Nicholas, Everard, Tazewell, Peyton Randolph, Colo. Byrd, Farley, Emanl. Jones, L. Burwell of Kingsmill, L. Burwell of Gloster, Colo. Warn. Lewis and the revd. T. Price of Gloster, Gawen Corbin, and Ryland Randolph. To enumerate marriages would be endless because, you know, every body marries there. The mention of two however will be pleasing to you, that of Miss Blair with Colo. Bannister, and of  a daughter of J. Page with a son of General Nelson. I will add a third, of a brother of Genl. Nelson with the Miss Taliaferro whom you knew a very small girl at Mr. Wythe’s. These recollections prove my friend, that we are no longer young. Those whom we knew children have now their children and are pressing us towards a door out of which they must follow us. However you are wise; for while I am wasting life, you are enjoying it in the only state in which it admits of joy. No-body wishes you more sincerely a long continuance of it. I pray you to make my respects acceptable to Mrs. Henley. Tho I have not the happiness of an acquaintance with her, I claim thro’ you the right of sincerely wishing her well. Accept yourself cordial assurances of the esteem with which I am Dear Sir Your friend & servt.,

Th: Jefferson

